DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This Action is in response to the Amendment of 01/19/2021.  Claim 1 has been amended and claims 2-5 added.  Claims 1-5 are currently pending in the instant Application. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.



Claims 1-5 are is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over McCall et al., US 5,921,239 in view of Ging et al., US 2009/0101141.
Regarding claim 1, McCall discloses a patient interface (Figure 1, mask 10 as per Column 3, lines 7-15) comprising a frame member (20) being a unitary structure (as shown in Figure 4) and including a generally arcuate central member (20 apart from lugs 65, as per Column 4, lines 33-39, generally arcuate by way of forming a curved form about 14) , a first main arm (the sagittal left unit of 65) extending from 
Said first and second arms have distal ends (the ends of each unit of 65 most distal from 14 in use) however McCall does not disclose a first branching member and a second branching member each disposed at a distal end portion of the first main arm such that the first branching member, the second branching member, and the first main arm define a "Y" shape, a third branching member and a fourth branching member each disposed at a distal end of the second main arm such that the third branching member, the fourth branching member, and the second main arm define a "Y", and wherein a header distal connector is provided at a distal end of each of the first, second, third and fourth branching members, said headgear assembly comprising an over the head strap, coupled to two of the connecting straps and a back strap coupled to the connecting straps. Rather in McCall, headgear connectors (the loops of 65 receiving 22) are disposed at the distal ends of 65.
Ging teaches a frame member (Figure 3, frame 20 including the sagittal right and left units of 92 as per Paragraph 128) of a patient interface comprising a first branching member (the sagittal right unit of 88)  and a second branching member (the sagittal right unit of 90) each disposed at a distal end 
Ging and McCall are analogous in that both are from the field of nasal patient interfaces.  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the frame member to comprise the branching members with connectors of Ging and accordingly to substitute the head strap, including both units of 140 of Ging, connecting straps and back strap of Ging for the straps of McCall.  It would have been obvious to do so for the purpose as taught by Ging regarding the headgear thereof (in Paragraph 25) of providing added stability  and further as a matter of simple substitution, in that The substitution of one known element (the branching members and straps of Ging) for another (the arms lacking branching members and straps of McCall) would have been obvious to one of ordinary skill in the art at the time of the invention since the substitution of the 

Regarding claim 2 the cushion main body (14 of McCall taken to the flange portion of 102 joining 44) is a rigid member (by way of the portion of 102 at 44, a portion of a shell of a ball and socket joint thus necessarily appreciably rigid) and the sealing portion is a flexible member (as per Column 5, lines 15-20).
Regarding claim 3, the elbow member of McCall is rotatable relative to the cushion (by way of ball and socket connection 46 as per Column 6, lines 11-19).
Regarding claim 4, at least one of the connecting straps (140 of Ging in the modified McCall as detailed regarding claim 1 above) is selectively connected to a respective headgear connector via a hoop- and-loop fastener (as per Paragraph 128 of Ging).
Regarding claim 5, the first branching member (88 of Ging in the modified McCall) is connected (via 128 as per Paragraph 152 of Ging) to a first connecting strap (140) in the plurality of headgear straps (140, 142 and 144 of Ging in the modified McCall) such that the first connecting strap is located above a user's ear (as shown in Figure 1 of Ging) responsive to the patient interface device being donned by a user, wherein the second branching member (90 of Ging) is connected (via 150 as per Paragraph 153 of Ging)  to a second connecting strap (144)  in the plurality of headgear straps such that the second connecting strap is located below a user's ear  (as shown in Figure 1 of Ging) responsive to the patient interface device being donned by a user, wherein the third branching member (88 of Ging in the modified McCall) is connected (via 128 of Ging) to a third connecting strap (140) in the plurality of headgear straps such that the third connecting strap is located above a user's ear (as shown in Figure 1 of Ging)  responsive to the patient interface device being donned by a user, and wherein the fourth branching member (90) is connected (via 150) to a fourth connecting strap (144) in the plurality of .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NED T HEFFNER whose telephone number is (571)270-7274.  The examiner can normally be reached on M - Ths 7:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM YAO can be reached on 571-272-1224.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



NED T. HEFFNER
Examiner
Art Unit 3785



/N.T.H/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JAN CHRISTOPHER L MERENE/Primary Examiner, Art Unit 3773